DETAILED ACTION
Claims 1-14 are pending. Claims 1-14 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "updating all corresponding A&AI entries each of the network elements on the list of network elements following the software upgrade" that render the claims indefinite. It is unclear what the phrase "updating all corresponding A&AI entries" refers to in the claims, and is assumed to be any update to any corresponding entry for a network element.
Claim 7 recites the limitation "wherein the network elements are any Network Functions (xNF)" that renders the claim indefinite. It is unclear what the term "xNF" refers to in the claims, and is assumed to be any network element performing a network function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washburn (US 20140280806).
Regarding Claims 1, 13 and 14: 
Washburn discloses – A method to upgrade a plurality of network elements with a single procedure, the method comprising: (Washburn; Paragraph [5, 19-20] - a computer-implemented method for provisioning computer code in a cloud computing system may receive a computer code file at a repository server via a portal interface to an automation service. The computer code file may include a discrete file or package of files corresponding to a complete application or an update for the application for execution on a plurality of cloud computing system nodes. a provisioning system 100 including various software and hardware components or modules that may employ a method to provision applications and other code to users or nodes 105a, 105b, and 105c in a cloud computing environment.)
selecting a network element group to be upgraded; (Washburn; Paragraph [19-20] - The various modules of the provisioning system may perform the various tasks associated with deploying, provisioning, and verifying installation of new code to nodes 105a-c within a cloud computing system. the portal 108 includes a computing device that executes instructions stored in the memory 108a using the processor 108b to upload new code 
obtaining a list of network element associated with the network element group; and (Washburn; Paragraph [19-20] - The various modules of the provisioning system may perform the various tasks associated with deploying, provisioning, and verifying installation of new code to nodes 105a-c within a cloud computing system. the portal 108 includes a computing device that executes instructions stored in the memory 108a using the processor 108b to upload new code 109 to a code repository server, select provisioning conditions through the GUI 112a, cause the backend components to build a metabase 116 for the code, and execute a provisioning process for the new code 109.)
performing a software upgrade to each of the network elements on the list of network elements within the network element group. (Washburn; Paragraph [19-21, 35] - The modules may perform the various tasks associated with deploying, provisioning, and verifying installation of new code to nodes 105a-c within a cloud computing system. the automation service 111 builds the metabase 116 to provide information about the new code 109 for provisioning while the system administration server 118 builds a system administration database 120 to provide information about the new code 109 to automate repetitive network administrative tasks, quickly deploy critical applications, and proactively manage infrastructure changes within the system 100. At function 754, the method 750 may send the new code 109 to a provisioning server 620 and a system administration server agent 620a may cause the new code 109 to be sent to all nodes 105 identified by the selected conditions 502. At function 756, the method 705 may 

Regarding Claims 2: 
Washburn discloses – The method of Claim 1, further comprising:
performing a software upgrade pre-check on each of the network elements on the list of network elements before the software upgrade. (Washburn; Paragraph [19-21] - a provisioning system 100 including various software and hardware components or modules that may employ a method to provision applications and other code to users or nodes 105a, 105b, and 105c in a cloud computing environment. The modules may perform the various tasks associated with deploying, provisioning, and verifying installation of new code to nodes 105a-c within a cloud computing system. the automation service 111 builds the metabase 116 to provide information about the new code 109 for provisioning while the system administration server 118 builds a system administration database 120 to provide information about the new code 109 to automate repetitive network administrative tasks, quickly deploy critical applications, and proactively manage infrastructure changes within the system 100.)
Regarding Claims 3: 
Washburn discloses – The method of Claim 1, further comprising:
performing a software upgrade post-check on each of the network elements on the list of network elements after the software upgrade. (Washburn; Paragraph [34-35] - At function 754, the method 750 may send the new code 109 to a provisioning server 620 and a system administration server agent 620a may cause the new code 109 to be sent to all nodes 105 identified by the selected conditions 502. At function 756, the method 
Regarding Claims 4: 
Washburn discloses – The method of Claim 1, further comprising: 
updating all corresponding A&AI entries each of the network elements on the list of network elements following the software upgrade. (Washburn; Paragraph [36] - A function 708 may then execute instructions to cause the system administration server agent 620a to update the system administration server 118 and provisioning records 632. The provisioning records may include an XML data repository for the provisioning record. The records 632 may allow any updates or further installations of the new code 109 to occur automatically.)
Regarding Claims 5: 
Washburn discloses – The method of Claim 1, wherein the network elements are Physical Network Functions (PNF). (Washburn; Paragraph [19-20, 28, 47] - The various modules of the provisioning system may perform the various tasks associated with deploying, provisioning, and verifying installation of new code to nodes 105a-c within a cloud computing system. The provisioning system may select one or more of the conditions 502 for the provisioning process, upon selection by a user or automated process, cause the system to execute further instructions to deploy the new code 109. Functions may constitute either software modules (e.g., non-transitory code stored on a tangible machine-readable storage medium) or hardware modules. One or more computer 
Regarding Claims 7: 
Washburn discloses – The method of Claim 1, wherein the network elements are any Network Functions (xNF). (Washburn; Paragraph [19-20, 28, 47] - The various modules of the provisioning system may perform the various tasks associated with deploying, provisioning, and verifying installation of new code to nodes 105a-c within a cloud computing system. The provisioning system may select one or more of the conditions 502 for the provisioning process, upon selection by a user or automated process, cause the system to execute further instructions to deploy the new code 109. Functions may constitute either software modules (e.g., non-transitory code stored on a tangible machine-readable storage medium) or hardware modules. One or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations.)
Regarding Claims 8: 
Washburn discloses – The method of Claim 1, wherein the software upgrade is performed, at least in part, by one or more external controllers. (Washburn; Paragraph [19-21, 35] - The modules may perform the various tasks associated with deploying, provisioning, and verifying installation of new code to nodes 105a-c within a cloud computing system. the automation service 111 builds the metabase 116 to provide information about the 
Regarding Claims 9: 
Washburn discloses – The method of Claim 1, wherein the performing a software upgrade is further defined as:
providing list of network elements associated with network element group to a network controller; and (Washburn; Paragraph [19-21, 35] - The modules may perform the various tasks associated with deploying, provisioning, and verifying installation of new code to nodes 105a-c within a cloud computing system. the automation service 111 builds the metabase 116 to provide information about the new code 109 for provisioning while the system administration server 118 builds a system administration database 120 to provide information about the new code 109 to automate repetitive network administrative tasks, quickly deploy critical applications, and proactively manage infrastructure changes within the system 100. At function 754, the method 750 may send the new code 109 to a provisioning server 620 and a system administration server agent 620a may cause the new code 109 to be sent to all nodes 105 identified by the selected conditions 502. At function 756, the method 705 may execute instructions 
providing, by the network controller, upgrade requests to each of the network elements on the list of network elements within the network element group. (Washburn; Paragraph [34-35] - At function 754, the method 750 may send the new code 109 to a provisioning server 620 and a system administration server agent 620a may cause the new code 109 to be sent to all nodes 105 identified by the selected conditions 502. At function 756, the method 705 may execute instructions to initiate a call back 622 to the automation service 111 indicating that the deployment of the new code 109 to the nodes 105 is complete. At function 756, the method 705 may execute instructions to initiate a call back 622 to the automation service 111 indicating that the deployment of the new code 109 to the nodes 105 is complete.) 
Regarding Claims 10: 
Washburn discloses – The method of Claim 9, wherein each network element has an associated external controller. (Washburn; Paragraph [19-21] - a provisioning system 100 including various software and hardware components or modules that may employ a method to provision applications and other code to users or nodes 105a, 105b, and 105c in a cloud computing environment. The modules may perform the various tasks associated with deploying, provisioning, and verifying installation of new code to nodes 105a-c within a cloud computing system. the automation service 111 builds the metabase 116 to provide information about the new code 109 for provisioning while the system administration server 118 builds a system administration database 120 to provide information about the new code 109 to automate repetitive network administrative 
Regarding Claims 11: 
Washburn discloses – The method of Claim 10, wherein the network controller provides the upgrade request for each of the network elements on the list of the network elements to the external controller associated with each of the network elements. (Washburn; Paragraph [19-21, 35] - The modules may perform the various tasks associated with deploying, provisioning, and verifying installation of new code to nodes 105a-c within a cloud computing system. the automation service 111 builds the metabase 116 to provide information about the new code 109 for provisioning while the system administration server 118 builds a system administration database 120 to provide information about the new code 109 to automate repetitive network administrative tasks, quickly deploy critical applications, and proactively manage infrastructure changes within the system 100. At function 754, the method 750 may send the new code 109 to a provisioning server 620 and a system administration server agent 620a may cause the new code 109 to be sent to all nodes 105 identified by the selected conditions 502. At function 756, the method 705 may execute instructions to initiate a call back 622 to the automation service 111 indicating that the deployment of the new code 109 to the nodes 105 is complete.)
Regarding Claims 12: 
Washburn discloses – The method of Claim 1, wherein the obtaining a list of network element associated with the network element group is further defined as:
providing the selected network element group to a service coordinator; (Washburn; Paragraph [34-35] - At function 754, the method 750 may send the new code 109 to a provisioning 
obtaining, by the service coordinator, the list of network elements associated with network element group; and (Washburn; Paragraph [19-21, 35] - The modules may perform the various tasks associated with deploying, provisioning, and verifying installation of new code to nodes 105a-c within a cloud computing system. the automation service 111 builds the metabase 116 to provide information about the new code 109 for provisioning while the system administration server 118 builds a system administration database 120 to provide information about the new code 109 to automate repetitive network administrative tasks, quickly deploy critical applications, and proactively manage infrastructure changes within the system 100. At function 754, the method 750 may send the new code 109 to a provisioning server 620 and a system administration server agent 620a may cause the new code 109 to be sent to all nodes 105 identified by the selected conditions 502. At function 756, the method 705 may execute instructions to initiate a call back 622 to the automation service 111 indicating that the deployment of the new code 109 to the nodes 105 is complete.)
providing, by the service coordinator, the list of network elements associated with network element group to the network controller. (Washburn; Paragraph [36] - A function 708 may then execute instructions to cause the system administration server agent 620a to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Washburn (US 20140280806) in view of Ashrafi (US 20180063848).
Regarding Claim 6: 
Washburn discloses – The method of Claim 1, 
Washburn does not explicitly disclose – wherein the network elements are Virtual Network Functions (VNF). More specifically, Washburn (Paragraph [5, 19-21, 34-35]) discloses a computer-implemented method for provisioning computer code in a cloud computing system that employ various software and hardware components or module to perform the various tasks associated with deploying, provisioning, verifies installation of new code to nodes within a cloud computing system, and builds and maintains a metabase of information about the new code update to automate repetitive network administrative tasks, quickly deploy critical applications, and proactively manage infrastructure changes within the system, but does not explicitly disclose wherein the network elements are Virtual Network Functions (VNF), which is disclosed by Ashrafi (see below)
Ashrafi discloses – wherein the network elements are Virtual Network Functions (VNF). (Ashrafi; Paragraph [3, 55] - A software defined network (SDN) controller controls link configuration between the plurality of small cell network nodes of the small cell backhaul network. ETSI defines the NFV architectural framework 302 enabling virtualized network functions (VNF) 304 to be deployed and executed on a Network Functions Virtualization Infrastructure (NFVI) 306. The deployment, execution and operation of VNFs 304 on the NFVI 306 are steered by a Management and Orchestration (M&O) system 308, whose behavior is driven by a set of metadata describing the characteristics of the network services and their constituent VNFs.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the computer-implemented method for provisioning computer code in a cloud computing system of Washburn, with the software defined network (SDN) controller of Ashrafi that enables software defined networking using Network Functions Virtualization (NFV) to implement network functions as pure software on commodity and generic hardware, such that Ashrafi provides a NFV framework that enables virtualized network functions (VNF) to be deployed and executed on a Network Functions Virtualization Infrastructure (NFVI) to the computer-implemented method for provisioning computer code in a cloud computing system of Washburn that employ various software and hardware components or module to perform the various tasks associated with deploying, provisioning, verifies installation of new code to nodes within a cloud computing system, where the combination of elements according to known methods would yield a predictable result. (Ashrafi; Abstract; Paragraph [37-40, 55])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ML/Examiner, Art Unit 2457 



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457